AMENDMENT TO
TRANSPORTATION CONCURRENCY AGREEMENT

THIS AMENDMENT TO TRANSPORTATION CONCURRENCY AGREEMENT (this “Amendment”), is
made and entered into as of      July 25     , 2008, by and between Avatar
Properties Inc., a Florida corporation (the “Developer”), and Osceola County, a
charter county and political subdivision of the State of Florida (the “County”).

W I T N E S S E T H:

WHEREAS, the County and the Developer have previously entered into a
Transportation Concurrency Agreement, dated December 15, 2006 (the “Original
Agreement”); and

WHEREAS, the County and the Developer now desire to amend certain provisions of
the Original Agreement, as hereinafter set forth;

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. AMENDMENTS. Section 4 of the Original Agreement is hereby amended as
follows:

[4] Provision of Improvements to Serve the BLIVR Development.

A. Construction of Poinciana Parkway (“Parkway”)

1. Responsibility – Developer shall design, finance and cause the construction
of the Parkway pursuant to the Poinciana Parkway Regulatory Agreement between
the Developer and the County, of even date herewith (the “Regulatory Agreement”)
and as further described in Exhibit B attached hereto and incorporated herein by
this reference (the “Parkway”).

2. Schedule – Construction of the Parkway shall be commenced not later than the
first quarter of 2007 and shall be substantially complete and open for traffic
not later than the third quarter of 2008, subject to force majeure (as provided
in Section 4.05 of the Regulatory Agreement) and the County’s compliance with
the Property Acquisition Agreement.

2. Schedule – Notwithstanding the occurrence of any “Force Majeure Events” (as
defined in Section 4.05 of the Regulatory Agreement), financing for the
acquisition, development and construction of the Poinciana Parkway shall be
completed and actual construction shall be commenced not later than February 14,
2011. Subject to the occurrence of Force Majeure Events, Poinciana Parkway shall
be substantially complete and open for traffic not later than December 31, 2011.

B. Other Transportation Facilities – Other than the Parkway, the additional
transportation facilities required to serve the Vested Property during the next
20 years (the “Future Transportation Facilities”) have been identified by
Leftwich Consulting Engineers, Inc. in its Poinciana Transportation Assessment
and Impact Fee Rate Study, dated October, 2006 (the “Study”). The Study is
attached hereto as Exhibit “C” and is incorporated herein by this reference. The
Study also includes the calculation of impact fees to be paid in connection with
road impact construction in the Vested Property (the “Poinciana Impact Fee
District”).

1. Funding of the Future Transportation Facilities – Construction of the Future
Transportation Facilities identified in the Study shall be funded as follows:

a. Future Transportation Facilities classified by the County as principal
arterials shall be funded from the proceeds of impact fees imposed against
property located in “District 1,” pursuant to Ordinance No. 2003-24.

b. Future Transportation Facilities classified by the County as minor arterials
and major collectors shall be funded from the proceeds of impact fees imposed
against property located in “District 3,” pursuant to Ordinance No. 2003-24.

c. Future Transportation Facilities not classified by the County as principal
arterials, minor arterials or major collectors, which the parties acknowledge
will primarily serve the Poinciana Impact Fee District, shall be funded from the
proceeds of impact fees imposed against property located in the Poinciana Impact
Fee District, pursuant to Ordinance No. 06-53. The Owner acknowledges that
(i) there is a rational nexus between the need for such Future Transportation
Facilities and the new development against which the impact fees will be imposed
pursuant to Ordinance No. 06-53, and (ii) the funds have been properly earmarked
for the construction of such Future Transportation Facilities.

This subsection shall not be construed to preclude the County from implementing
alternative lawful funding sources in the future.

2. Doverplum Northbound from Koa Street to Country Club Road. The parties
acknowledge that Doverplum Avenue, northbound from KOA Koa Street to Country
Club Road, is currently deficient and not eligible for impact fee funding. The
Developer agrees to deposit the amount necessary to cure this deficiency
($1,908,950.00) in the same manner required for deposit of the “Security Amount”
pursuant to Section 9 of the Property Acquisition Agreement between the parties
dated December 15, 2006. Within six months of the opening of the Poinciana
Parkway, monitoring of Doverplum northbound from Koa Street to Country Club Road
shall be commenced by Developer. If such monitoring demonstrates that this
segment remains deficient, the County shall use the funds deposited to cure the
deficiency and if the deposit is insufficient for such purpose, the County shall
notify Developer of the difference and Developer shall pay such amount to the
County within thirty (30) days of such notification. If such monitoring
demonstrates that this segment is no longer operating at a deficiency, the
deposit shall be returned to Developer within a reasonable time and “Concurrency
Exemption Impact Fees” imposed by the County in the Osceola County portion of
the Poinciana Development shall be increased to provide funding for any
projected future deficiency. If the Developer fails to comply with its
obligation to construct Poinciana Parkway, as set forth in Section 4.A. hereof,
the funds deposited shall be retained by the County in lieu of the concurrency
obligations of Developer, if any, that would have arisen prior to the date of
such default but for this Agreement. Developer shall not be entitled to any
reimbursement of such monies from any Poinciana Impact Fee District.

3. Priority of Construction. The County shall be solely responsible for
establishing the priority for construction of transportation facilities funded
from proceeds of the impact fees described in clauses a., b. and c. of the
foregoing paragraph, including the Future Transportation Facilities. However,
the Developer’s rights to proceed with the Vested Development shall not be
impaired by the County’s prioritization of such construction.

4. Polk County Participation. Both the County and Developer agree that a
majority of trips that are currently generated by the Polk County portion of the
BLIVR Property utilize Osceola County roads. As a result, resolution of the
transportation issues facing the BLIVR Development would benefit from the
participation of Polk County. Both parties agree to cooperate in attempts to
involve Polk County in the resolution of transportation issues for the BLIVR
Development and to favorably recommend expansion of the impact fees imposed in
the Poinciana Impact Fee District to the Polk County portion of the BLIVR
Development.

SECTION 2. STATUS OF ORIGINAL AGREEMENT. Except as expressly modified by this
Amendment, the Original Agreement shall be and remain in full force and effect.

IN WITNESS WHEREOF, the County has caused this Amendment to be executed and
delivered as of the day and year first above written.

OSCEOLA COUNTY, FLORIDA

By: /s/ KEN SHIPLEY

Chairman/Vice Chairman

Board of County Commissioners

ATTEST:

/s/ DELORES T. WHALEY
Clerk/Deputy Clerk to the Board
(SEAL)

1

IN WITNESS WHEREOF, the Developer has caused this Amendment to be executed and
delivered as of the day and year first above written.

              AVATAR PROPERTIES INC.
WITNESSES:
  By: /s/ PATRICIA K. FLETCHER
/s/ MARIBEL G. PILA
    —  
Name: Maribel G. Pila
  Name: Patricia Kimball Fletcher
 
  Title: Executive Vice President
/s/ NORA E. SANCHEZ Name: Nora E. Sanchez
       

STATE OF FLORIDA
COUNTY OF MIAMI-DADE

The foregoing instrument was acknowledged before me by Patricia Kimball
Fletcher, as Executive Vice President of Avatar Properties Inc. on behalf of
said corporation. She is personally known to me or has produced      N/A     ,
as identification, and did (did not) take an oath.

WITNESS my hand and official seal, this 16th day of July, 2008.

     
 
  /s/ MARIBEL G. PILA
Notary Public
State of Florida
My commission expires: Oct. 20, 2010
  Commission No. DD 594512

2